 384307 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1991 unless otherwise stated.Local 103, International Brotherhood of ElectricalWorkers, AFL±CIO and Comm-Tract Corp.and Communications Workers of America,
AFL±CIO and its Local 4340. Case 1±CD±901April 30, 1992DECISION AND DETERMINATION OFDISPUTECHAIRMANSTEPHENSAND
MEMBERSDEVANEYANDOVIATTThe charge in this Section 10(k) proceeding wasfiled November 25, 1991,1and amended December 6,by Comm-Tract Corp. (the Employer) alleging that the
Respondent, Local 103, International Brotherhood of
Electrical Workers, AFL±CIO (Local 103) violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by the Communications Workers of America,
AFL±CIO (CWA) and its Local 4340. The hearing was
held January 8 and 9, 1992, before Hearing Officer
Gerald Wolper.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Massachusetts corporation with itsprincipal place of business located at 360 Second Ave-
nue, Waltham, Massachusetts, is engaged in the de-
sign, engineering, installation, and servicing of voice
and data systems. The Employer annually receives
goods and materials valued in excess of $50,000 di-
rectly from points outside the Commonwealth of Mas-
sachusetts. The parties stipulated, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that Local 103,
the CWA, and its Local 4340 are labor organizations
within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeState Street Bank contracted with AT&T to install afiber optic system in its buildings in Quincy, Massa-chusetts. AT&T subcontracted with the Employer to
install fiber optic cable between the buildings at the
State Street Bank complex, to bring the cable into the
Palmer Building, terminate it on a switch panel there,
and to complete the necessary splicing, testing, anddocumentation. The Employer began its work on theproject in early November. The employees performing
the work are covered by a collective-bargaining agree-
ment between Local 4340 and the Employer effective
November 1990 through November 1993.State Street Bank also contracted with MassachusettsElectric Construction Company (Mass Electric) to per-
form wiring installation work inside the Palmer Build-
ing. Mass Electric's employees are represented by
Local 103. Mass Electric has no contract with AT&T
covering the work assigned to the Employer.On November 15, the Employer's president, JohnPolmonari, received a phone call from Comm-Tract
employee Rick Blades. Blades said that a problem had
arisen at the jobsite with Local 103 and asked that a
steward come to the site.The following Monday, November 18, Polmonariand Local 4340 Steward Vince Tamburello, also an
employee of Comm-Tract, met with Blades and Local
103 Steward Bill Harvey. Harvey said that although he
did not have a problem with Comm-Tract being on the
jobsite, Local 103 Shop Steward Dick Kelly might
have a problem. Kelly was not at the jobsite at the
time.On November 21, Comm-Tract employee DavidSteere met Kelly as Steere was picking up panels left
by AT&T to be installed by Comm-Tract. Kelly told
Steere that he had a problem with the employees rep-
resented by the CWA being on the job, that the CWA
was not supposed to be there and if its employees re-
mained, it was possible that the IBEW people would
walk off the job. Steere called Polmonari and asked
him to speak to Kelly. Kelly told Polmonari that the
CWA did not live up to community standards, that this
work had to be performed by Local 103, and if
Comm-Tract employees continued to perform the
work, the employees represented by Local 103 would
walk off the job. Polmonari asked Kelly if Local 103
was claiming this work and if that meant that Comm-
Tract and the CWA could not perform it. Kelly said
yes.AT&T engineering operations manager, MichaelCollins, testified that he was told by his design engi-
neer, Frank O'Keefe, that Local 103 Business Agent
Donn Berry told O'Keefe that the work being done at
State Street was supposed to be done by Local 103 and
that AT&T ``should have been aware that State Street
work is 103 work.'' According to Collins, the request
for proposals (RFP) received by AT&T from State
Street only specified ``union labor,'' not any specific
union or local.When Collins called Berry to ask about the problemat the Palmer Building, Berry said that the CWA
``should understand that that's 103 work up there.''
Collins replied that it was not specified in the RFP like
that. Berry then mentioned Local 103's ongoing rela- 385ELECTRICAL WORKERS IBEW LOCAL 103 (COMM-TRACT CORP.)2At the hearing, Local 103 claimed in its opening statement thatit was AT&T who had control over the assignment of the disputed
work.tionship with State Street Bank in that State Street heldall of Local 103's pension and trust funds, and Local
103 does State Street's work.On November 21, Mass Electric General ForemanJoe White was asked by Bill Levine, a consultant to
State Street, whether the Mass Electric employees
could supervise the Comm-Tract employees in their
duties. White asked his superiors and was told that that
would be feather bedding and Local 103 would not
permit it. Later, Levine asked White if Mass Electric
employees could complete the work under the super-
vision of Comm-Tract employees. White consulted
with his superiors and responded that that would be al-
lowable. When this idea was suggested to Polmonari,
he rejected it.On November 22, Polmonari and Local 4340 Direc-tor Phil Magnone went to the jobsite and met with
Dick Kelly. Initially, Kelly told them that the dispute
concerned ``community standards,'' but added that it
was more involved than that because Local 103 had
$200 million in pension fund money in the State Street
Bank and that, in turn, Local 103 should get the work
at the State Street Bank. Kelly then stated ``basically
it's our work, we want it and that's the direction from
the Local.''Before leaving, Magnone noticed that AT&T em-ployees represented by IBEW, Local 2222, were work-
ing on the switch in the Palmer Building and asked
why they were there. Kelly replied that ``they belong
to IBEW, that's okay.''To prevent any disruption of the job, State Street re-quested AT&T to remove the Comm-Tract employees
from the jobsite. AT&T informed the Employer of this
request and the Comm-Tract employees stopped work
at the site. It was generally agreed that the remaining
work would take about 1-1/2 days to complete.B. Work in DisputeThe disputed work involves the installation of thefiber optic cable between the buildings of the State
Street Bank complex in Quincy, Massachusetts,
through the existing manhole system, including splic-
ing, terminations, testing, and documentation, and the
installation of voice and data systems.C. Contentions of the PartiesThe CWA contends that there is reasonable cause tobelieve that Local 103 violated Section 8(b)(4)(D) of
the Act and that the Board must therefore determine
the merits of the dispute. The CWA cites the testimony
of Employer President Polmonari and employee Steere
relating to Local 103 Steward Dick Kelly's threats to
employees represented by the CWA that, if they con-
tinued working at the site, there would be a walkout
by employees represented by Local 103. CWA further
contends that the testimony shows that shortly afterComm-Tract employees started to pull the cable intothe Palmer Building, a ``problem'' was created, which
led the communications consultant, Levine, to ask
Mass Electric Foreman Joe White if Local 103 em-
ployees could be assigned to supervise Comm-Tract
employees as they completed the work. When in-
formed that Local 103 would not permit such an ar-
rangement, Levine asked White if it would be all right
with Local 103 to have its members perform the dis-
puted work, under Comm-Tract supervision. When ad-
vised that Local 103 would permit this arrangement, it
was suggested to Polmonari, who rejected it. The
CWA contends that the work in dispute should be
awarded to Comm-Tract employees on the basis of the
Employer's preference and past practice, its collective-
bargaining agreement with Local 4340, and economyand efficiency of operations. The CWA has requested
that the Board issue a broad order based on the evi-
dence that similar disputes may occur in the future.Local 103 contends that State Street Bank, theowner of the site, is a party in interest to this pro-
ceeding because it, and not Comm-Tract, has the ``ulti-
mate control'' over the assignment of the work in dis-
pute. In this regard, Local 103 contends in its
posthearing brief2that State Street's absence from thehearing constitutes a procedural defect requiring that
the notice of hearing be quashed.Local 103 maintains that no jurisdictional disputeexists because Local 103 made no threats with respect
to the assignment of the work to AT&T or State
Street, the parties who Local 103 contends are the
``employers'' for the purposes of this proceeding.
Local 103 also claims that the decision to exclude
Comm-Tract employees from the site was purely a
business decision made by AT&T at the request of
State Street. Local 103 contends that this issue was in-
stigated by Comm-Tract solely for the purpose of get-
ting a broad order against Local 103. Finally, Local
103 contends that at the hearing it disclaimed the ``ini-
tial work covered by this hearing'' and that it has no
objection to Comm-Tract finishing up the job.On the merits, Local 103 contends that the workshould be assigned to employees it represents because
of State Street's preference, area and industry practice,
relative skills, and economy and efficiency of oper-
ations. As to the CWA's request for a broad order,
Local 103 maintains that the order in this case should
be limited to the particular work and parties giving rise
to this proceeding because there was no testimony of
any unlawful activity by Local 103 which caused
undue hardship or loss to Comm-Tract. 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and the
parties have not agreed on a method for the voluntary
adjustment of the dispute.As discussed above, testimony was presented in thiscase that Local 103 claimed the disputed work, stated
that the CWA-represented employees should leave the
jobsite, and threatened that if they did not leave, Local103-represented employees would walk off the job.This evidence is disputed by testimony presented byLocal 103 that it did not threaten to engage in prohib-
ited conduct or make a demand for the work. In a
10(k) proceeding, however, the Board is not charged
with finding that a violation did in fact occur, but only
that reasonable cause exists for finding such a viola-
tion. Thus, a conflict in the testimony need not be re-
solved in order for the Board to proceed to a deter-
mination of the dispute. Laborers Local 334 (C. H.Heist Corp.), 175 NLRB 608, 609 (1969). We findreasonable cause to believe that a violation of Section
8(b)(4)(D) has occurred and, based on the record be-
fore us, that there exists no agreed-upon method for
the voluntary adjustment of this dispute. Accordingly,
we find that the dispute is properly before the Board
for determination under Section 10(k) of the Act.We also find that Local 103's purported disclaimeris ineffective. At the hearing, Local 103 disclaimed
``the installation and splicing of the fiber optic cable''
through the streets and down State Street South. When
asked about the installation of the voice and data sys-
tems, Local 103's attorney maintained that Local 103
was not willing to give up that work, which it main-
tained was within the jurisdiction of Local 103. The
record further establishes that at the close of the hear-
ing on January 9, 1992, a substantial portion of the
disputed work had been completed. Local 103 Busi-
ness Agent Donn Berry testified that he could see ``no
reason why [the work] couldn't be cleaned up by
Comm-Tract, because as I understood it, there was
something like an hour and a half's work left.'' Be-
cause Local 103 did not disclaim this work before the
hearing, and there was little work left to disclaim at
the time of the hearing, it is clear that Local 103 ``did
not seek to effectively disclaim the disputed work but
sought instead to escape the consequences of its im-
proper actions.'' Electrical Workers IBEW Local 3(Mike G. Electric), 279 NLRB 521, 523 (1986). Fur-ther, the Board has held that a disclaimer of only a
portion of the work in dispute does not constitute an
effective disclaimer of interest in the work. Laborers(Paschen Contractors), 270 NLRB 327, 328 (1984).Local 103's attempted disclaimer is therefore ineffec-tive because it was incomplete and was presented sole-ly to avoid an authoritative decision on the merits.Finally, we find no merit to Local 103's contentionthat State Street Bank should have been included as a
party in interest in this proceeding because, as owner
of the premises, it had ``the ultimate proprietary power
to nullify the contracts of either AT&T or Comm-
Tract.'' AT&T subcontracted with Comm-Tract to per-
form the work in dispute and Comm-Tract had the dis-
cretion to assign the disputed work to whichever group
of employees it desired. In this regard, we note that it
was Comm-Tract's decision to assign the work to em-
ployees represented by the CWA and its Local 4340
in the first instance. See Operating Engineers Local139 (McWad, Inc.), 262 NLRB 1300, 1302 (1982). Be-cause we find that Comm-Tract exercises sufficient
control over the assignment of the disputed work for
it to be considered the employer for purposes of this
proceeding, we deny Local 103's motion to quash the
hearing and find that the dispute is properly before the
Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsNeither Union has been certified as the collective-bargaining representative of the Employer's employees.
However, the Employer has been party to a series of
collective-bargaining agreements with Local 4340
since 1980 covering the installation of voice and data
communications systems. The current collective-bar-
gaining agreement is effective November 1990 through
November 1993. The Employer has no contract with
Local 103. Therefore, this factor favors an award of
the disputed work to employees represented by Local
4340.2. Employer preference and past practiceThe Employer's president, John Polmonari, testifiedthat the Employer prefers to use employees represented
by Local 4340 to perform the disputed work and that
this has been its practice since 1980. There is no evi-
dence that employees represented by Local 103 have
ever performed this work for the Employer. The Em- 387ELECTRICAL WORKERS IBEW LOCAL 103 (COMM-TRACT CORP.)ployer's preference in this regard is uniform as to allof its projects.Local 103 contends that State Street, the owner ofthe site and party with the ``ultimate control'' over the
assignment of the work, prefers that employees rep-
resented by Local 103 perform the work because they
have been doing similar work on the site for 6 years.Because we have found that Comm-Tract is the Em-ployer for purposes of this proceeding, we find that the
factor of employer preference and past practice favors
an award of the disputed work to employees rep-
resented by Local 4340.3. Area and industry practiceBoth the CWA and IBEW have contracts with var-ious employers in Eastern Massachusetts engaged in
the installation and servicing of voice and data trans-
mission systems, which is similar to the work in dis-
pute. Thus, we find that this factor does not favor an
award of the disputed work to employees represented
by either Union.4. Relative skillsPolmonari testified that Comm-Tract employees aretrained by the Employer in the use of its own equip-
ment, are highly skilled, and are performing work of
acceptable quality to the satisfaction of the Employer
and to the contractor in this dispute, AT&T, both at
this site and at other sites.Polmonari testified that in one instance, the Em-ployer subcontracted five terminations to be performed
by employees represented by Local 103. The employ-ees represented by Local 103 were unable to perform
the terminations and the work ultimately had to be per-
formed by Comm-Tract employees. Polmonari testified
that the Employer's cost on the project went up dras-
tically.Local 103's assistant training director, JosephGambino, testified that Local 103 has a 4-year tele-
communication apprenticeship program in Massachu-
setts that has been registered at both the state and Fed-
eral levels. In addition to on-the-job training, its ap-
prentices receive 150 hours of in-class training per
year.It appears that both groups of employees are suffi-ciently skilled to perform the disputed work. There-
fore, we find that this factor does not favor either
group of employees.5. Economy and efficiency of operationsPolmonari testified that it is more efficient and eco-nomical for the Employer to assign the work in dispute
to its own full-time employees who are represented by
Local 4340 because they are specifically trained on the
operation and use of the Employer's own equipment.Local 103 asserts that employees represented by ithave been performing voice and data installation at the
State Street site for 6 years and that they have a gen-
eral knowledge of the job which could be useful when
performing postinstallation warranty work.Based on the testimony presented, we find that thisfactor favors awarding the disputed work to employees
represented by Local 4340.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 4340 are
entitled to perform the work in dispute. We reach this
conclusion relying on the collective-bargaining agree-
ment between the Employer and Local 4340, employer
preference and past practice, and economy and effi-
ciency of operations. In making this determination, we
are awarding the work to employees represented by
Local 4340, not to the Union or its members.Scope of the AwardThe CWA and the Employer contend that the deter-mination should encompass all the voice and data in-
stallation work, including the installation of the fiber
optic cable, within the Route 128 perimeter in Eastern
Massachusetts. For the Board to issue a broad,
areawide award, there must be evidence that the dis-
puted work has been a continuing source of con-
troversy in the relevant geographic area and that simi-
lar disputes may occur in the future. There must also
be evidence which demonstrates that the charged party
has a proclivity to engage in unlawful conduct to ob-
tain work similar to the disputed work. ElectricalWorkers IBEW Local 211 (Sammons Communications),287 NLRB 930, 934 (1987).The Board has previously determined a jurisdictionaldispute involving the Employer, CWA, and Local 103.
In Electrical Workers IBEW Local 103 (Comm-Tract),289 NLRB 281 (1988), the Board awarded the installa-
tion of telephone and data systems equipment, includ-
ing the associated cabling and connections, to the
Comm-Tract employees represented by the CWA rath-
er than to the employees represented by Local 103, re-
lying on the Employer's collective-bargaining agree-
ment, the Employer's preference, area practice, relative
skills, and the economy and efficiency of operations.
In that case, the Employer requested a broad award
based on its offer of proof during the hearing that
Local 103 was engaged in a broad pattern of unlawful
8(b)(4)(D) conduct and that the particular conduct in
that case was only a part of the entire pattern. In its
decision, the Board noted that it had not previously de-
termined jurisdictional disputes involving the Employer
and Local 103. Further, there was no evidence that
Local 103 had claimed similar work to be performed
by the Employer in the future. Accordingly, the Board 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
found the evidence insufficient to show that the disputewas a regularly recurring one and that Local 103 had
a propensity to engage in conduct prohibited by Sec-
tion 8(b)(4)(D). Thus, the Board limited its determina-
tion to the particular controversy that gave rise to the
proceeding.Unrebutted testimony was presented at the hearingin the instant case of other instances in which Local
103 threatened that employees it represents would
walk off the job if the Employer did not assign certain
telecommunications work to employees represented by
it rather than to employees represented by the CWA.Employer President Polmonari testified that in No-vember 1990, the Employer had contracted to do cable
installation work for the Easel Corporation in Bur-
lington, Massachusetts. While performing the work,
Polmonari was told that Local 103 Agent Donn Berry
had warned the owner of the building that if Comm-
Tract continued working there, employees represented
by the IBEW would walk off the job. When Comm-
Tract sent its employees in to start the work, the
IBEW-represented employees refused to go into the
building. The IBEW walkout lasted 3 to 4 days.In September 1989, Comm-Tract was removed fromthe Bank of New England jobsite at 125 Summer
Street in Boston. Bank representative O'Neill informed
the Employer that he was told by Local 103 Represent-
ative Gambino that if Comm-Tract did not get off the
job, Local 103-represented employees were going to
leave. There was more work on the site that Comm-
Tract had intended to bid on. However, O'Neill told
the Employer that it could not allow it to bid on the
work because employees represented by Local 103
would walk off the job. The Employer was allowed to
finish its initial work, but could not bid on any further
work.Although no charges were filed in the above two in-stances, the testimony demonstrates that threats similar
to those made in this case have been directed at the
Employer at other projects in Eastern Massachusetts,
and have in fact resulted in downtime on the projects
and lost work for Comm-Tract employees. Thus, it ap-
pears that assigning work similar to the disputed workwill continue to be controversial, as the Employer in-tends to continue assigning the work to employees rep-
resented by Local 4340, and Local 103 has shown by
its conduct that it will likely resort to conduct prohib-
ited by Section 8(b)(4)(D) in order to obtain that work
for employees it represents.In light of the prior 10(k) determination and all theevidence presented in this case, we find that there is
sufficient evidence that similar disputes may occur on
other Comm-Tract sites in the future. Accordingly, our
determination in this case applies to all similar dis-
putes concerning work at the Employer's sites where
the geographical jurisdictions of Local 103 and Local
4340 coincide.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of the Employer represented by theCommunications Workers of America, AFL±CIO,
Local 4340 are entitled to perform the work of install-
ing the fiber optic cable between buildings via the ex-
isting manhole system, including splicing, terminations,
testing, and documentation, and the installation of
voice and data systems at the State Street Bank com-
plex in Quincy, Massachusetts, and at any other of the
Employer's projects where the jurisdictions of Local
103, International Brotherhood of Electrical Workers,
AFL±CIO and Communications Workers of America,
AFL±CIO, Local 4340 coincide.2. Local 103, International Brotherhood of ElectricalWorkers, AFL±CIO is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force or re-
quire the Employer to assign the disputed work to em-
ployees represented by it.3. Within 10 days from this date, Local 103, Inter-national Brotherhood of Electrical Workers, AFL±CIO
shall notify the Regional Director for Region 1 in writ-
ing whether it will refrain from forcing the Employer,
by means proscribed by Section 8(b)(4)(D), to assign
the disputed work in a manner inconsistent with this
determination.